                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


CATHERNE A. JORITZ,

                            Plaintiff,

vs.                                                Case No. 17-4002-SAC-KGS

UNIVERSITY OF KANSAS,

                            Defendant.


                                      O R D E R

       This     case   is    before    the     court      upon   the     report    and

recommendation of United States Magistrate Judge Sebelius.                        Doc.

No. 43.    The report and recommendation concludes after a review of

plaintiff’s motion to amend her complaint and related materials

and pleadings, that the motion should be granted in part and denied

in part.

       The report and recommendation was filed on September 11, 2018.

Under the provisions of FED.R.CIV.P. 72(b)(2), the parties have 14

days    after     being     served    with     a   copy     of   the     report    and

recommendation to serve and file specific written objections.                      No

objections have been filed as of this date.

       Upon     review,     the   court       agrees   with      Judge     Sebelius’

recommended disposition of the motion to amend. Plaintiff’s motion

to amend (Doc. No. 29) shall be granted in part.                       Plaintiff is

granted leave to file her amended complaint upon the condition


                                          1
that the following claims be dismissed from the amended complaint:

(1) the Title VII claims against the individual defendants; (2)

the   §   1983   claims   against   the   University   of   Kansas   and   the

individual defendants in their official capacities; and (3) the

breach of contract claims against the individual defendants.

      IT IS SO ORDERED.

      Dated this 9th day of October, 2018, at Topeka, Kansas.


                          s/Sam A. Crow
                          Sam A. Crow, U.S. District Senior Judge




                                      2
